     Case 4:20-cv-00352-TKW-MAF Document 10 Filed 08/24/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

EZEQUIEL ESTEBAN MARTINEZ
CABRERA,

      Petitioner,

v.                                                 Case No. 4:20cv352-TKW-MAF
WILLIAM BARR, et al.,

      Respondents.
                                               /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 8). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case is moot. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Respondents’ motion to dismiss (Doc. 5) is GRANTED, and this case

             is DISMISSED as moot.

      3.     The Clerk shall close the file.
Case 4:20-cv-00352-TKW-MAF Document 10 Filed 08/24/20 Page 2 of 2




DONE and ORDERED this 24th day of August, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
